Title: To Thomas Jefferson from John V. Kean, 13 May 1825
From: Kean, John V.
To: Jefferson, Thomas

University of Va
May 13thIt is against my inclination that I trouble you & only when the conduct of my charge shall oblige me that I will— In the last arrangement of the library. I gave for reason of the disorder of the books The absence or carelessness of the young men in replacing them on the shelves—you read me the clause, “nor shall (a student) be allowed to take any book from the shelves, nor remain in the room to read or consult any book but during such presence”. That does not mean that I shall attend each student to the shelf, or he is not to look into such works as he wishes? Yet I should infer as much, from what you observed to me—There is complaint of the want of licence with regard to the library; if a little more be allowed in this particular, which is only to lessen the trouble of the Librarian, by reading over the catalogue every week or fortnight all difficulties will be obviated: this with cheerfulness I will do. Very respectfully sir, I amYours &CJohn V. Kean